Title: Thomas Jefferson to Nathaniel Macon, 12 January 1819
From: Jefferson, Thomas
To: Macon, Nathaniel


          
            Dear Sir
            Monticello
Jan. 12. 19.
          
          The question problem you had wished to propose to me was one which I could not have solved; for I know nothing of the facts. I read no newspaper now but Ritchie’s, and in that chiefly the advertisements, for they contain the only truths to be relied on in a newspaper. I feel a much greater interest in knowing what passed two or three thousand years ago, than in what is now passing. I read nothing therefore but of the heroes of Troy, of the wars of Lacedaemon & Athens, of Pompey and Caesar, and of Augustus too, the Bonaparte and parricide scoundrel of that day. I have had, and still have such entire confidence in the late and present Presidents, that I willingly put both soul & body into their pockets. while such men as yourself and your worthy colleagues of the legislature, and such characters as compose the Executive administration, are watching for us all, I  slumber without fear, and review in my dreams the visions of antiquity. there is indeed one evil which awakens me at times, because it justles me at every turn. it is that we have now no measure of value. I am asked 18. Dollars for a yard of broadcloth, which, when we had Dollars, I used to get for 18/. from this I can only understand that a Dollar is now worth but 2. inches of broadcloth. but broadcloth is no standard of measure or value. I do not know therefore whereabouts I stand in the scale of property, nor what to ask, or what to give for it. I saw indeed the like machinery in action in the years 80. & 81. and without dissatisfaction; because, in wearing out, it was working out our salvation. but I see nothing in this renewal of the game of ‘Robin’s alive’ but a general demoralization of the nation, a filching from industry it’s honest earnings, wherewith to build up palaces, and raise gambling stock for swindlers and shavers, who are to close too their career of piracies by fraudulent bankruptcies. my dependance for a remedy however, is in the wisdom which grows with time and suffering. whether the succeeding generation is to be more virtuous than their predecessors I cannot say; but I am sure they will have more worldly wisdom, and enough, I hope, to know that honesty is the 1st chapter in the book of wisdom.   I have made a great exertion to write you thus much; my antipathy to taking up a pen being so intense that I have never given you a stronger proof, than in the effort of writing a letter, how much I value you, and of the superlative respect and friendship with which I salute you.
          Th: Jefferson
        